Citation Nr: 0005337	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness illness.

2.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic 
respiratory disorder including sinusitis due to an 
undiagnosed illness.

5.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

6.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

7.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

8.  Entitlement to service connection for blurred vision due 
to an undiagnosed illness.

9.  Entitlement to service connection for lightheadedness due 
to an undiagnosed illness.

10.  Entitlement to service connection for depression due to 
an undiagnosed illness.

11.  Entitlement to an initial rating in excess of 10 percent 
for an undiagnosed illness manifested by joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran's active military service from November 1987 to 
December 1991 that included service in the Southwest Asia 
theater of operations during the Persian Gulf War has been 
verified.  His final DD Form 214 reports more than four 
months of prior active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from July 1995 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The issue of entitlement to service connection for chronic 
fatigue due to an undiagnosed illness is discussed further in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
headaches, sleep disorder, respiratory disorder including 
sinusitis, hair loss, memory loss, blurred vision, 
lightheadedness and depression are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation as they are either not diagnosed 
disability or attributed medically to a known diagnosis.

2.  It is probable that the veteran has a skin disorder 
linked to undiagnosed illness, as his skin rash has not been 
attributed medically to a known diagnosis.

3.  Joint pain due to undiagnosed illness is not shown to be 
manifested by any limitation of motion but there is evidence 
of involvement of major joints and groups of minor joints 
with complaints of pain and swelling of variable intensity 
that approximate incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
headaches, sleep disorder, respiratory disorder including 
sinusitis, hair loss, memory loss, blurred vision, light- 
headedness and depression are not well grounded as claimed 
undiagnosed illnesses in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  Compensation may be paid for a skin disorder as an 
undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

3.  The criteria for an initial rating of 20 percent for an 
undiagnosed illness manifested by joint pain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.21, 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Undiagnosed Illness

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, except 
for a skin disorder, the Board finds the claims for service 
connection not well grounded.  

The threshold question that must be resolved is whether the 
veteran has presented evidence of plausible claims.  In view 
of the evidence, the Board finds that the veteran has not met 
this initial burden and that as a result there is no further 
duty to assist the veteran. 

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
VA medical records that include several comprehensive 
examinations.  A diligent effort has been made to provide an 
adequate record.  The records that have been obtained are 
comprehensive and appear to provide an adequate record for an 
informed decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case here, competent medical evidence to 
the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertions on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claims well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection as due to 
an undiagnosed illness, other than a skin disorder, must be 
denied as not well grounded.  He has the required service and 
he reported for the comprehensive examinations ordered to 
ascertain a likely etiology for his multiple complaints that 
include those listed among the signs and symptoms that may be 
manifestations of an undiagnosed illness.  

The veteran's service medical records show his vision was 
20/20 on examination in August 1987 and in November 1987.  He 
was observed for a cold and productive cough in late 1988.  
He was seen for headaches initially in April 1989 that 
reportedly had occurred for three weeks.  A skull x-ray was 
read as normal.  The assessment after further evaluation was 
cephalalgia and probable muscular headache.  In June 1989 his 
complaint of neck pain that reportedly led to headaches was 
assessed as cervical dysfunction.  On another occasion in 
June 1989 his history of right-sided headache for more than 
three months was assessed as tension headaches.  A medical 
board evaluation in 1991 was unremarkable except for a back 
disorder found to have existed prior to service.  The service 
medical records are otherwise pertinently unremarkable.

The veteran's initial VA claim was for arthritis and 
scoliosis in late 1991 which the RO denied and he did not 
appeal.  In early 1993 he asked for service connection for 
chronic headaches, the right hip, the cervical spine and 
chronic sinusitis in addition to the thoracic and lumbar 
spine and stated that all treatment had been at the VA since 
1993.  The medical records obtained did not refer to any of 
the disorders.  The RO in early 1994 asked him for additional 
evidence regarding headaches, the cervical spine, chronic 
sinusitis and the right hip and he responded with military 
medical board records that reported preexisting scoliosis and 
mentioned degenerative arthritis of the lumbar spine.  
Thereafter, in April 1994, the RO denied the claims for the 
cervical spine, headaches, the right hip and a sinus disorder 
and notified him of the determination.  

The next pertinent communication from the veteran was the 
application in late 1994 for disability based upon Persian 
Gulf service.  Therein he listed hair loss, memory loss, 
muscle aches, joint pain, lightheadedness, the sinuses, 
blurred vision, a circulatory problem, sleep disturbance, 
headaches, a respiratory problem and skin rash.  The veteran 
did not respond to the RO request for information and he was 
advised of a July 1995 rating decision that found the record 
was not adequate to rate the claimed Persian Gulf disorders.

The veteran provided VA outpatient treatment reports that 
began in early 1993.  Through 1993 and 1994 the recorded 
complaints regarding the joints predominate.  There was a 
June 1993 reference to severe headaches secondary to stress 
headaches and normal skin was reported in December 1993.  In 
April 1994 the lungs were clear to auscultation and no 
lesions were observed.  In November 1994 there was an 
assessment of adjustment disorder with depressed mood with 
motivational problem and a note for sleep clinic referral for 
polysonography.  

On VA psychiatric examination in August 1995 the veteran 
complained of trouble sleeping and memory loss.  The examiner 
reported adequate long-term memory with some spottiness.  The 
veteran was reported to have had a nearly perfect score on a 
"mini" mental status evaluation.  The examiner opined that 
the veteran's memory loss did not approach clinical 
significance in view of his recitation.  The diagnosis was 
adjustment disorder with depressed mood.  The examiner stated 
that the veteran had symptoms of mild depression and mild 
insomnia.  

The general medical examination found the veteran complaining 
of hair loss and nasal discharge in addition to multiple 
joint pain.  The examiner reported hair loss over the top of 
the head, clear lungs and one erythematous type macular 
lesion of the upper left arm.  The diagnoses included history 
of symptoms consistent with Persian Gulf syndrome as 
described in newspapers.

In responding to a request from the RO in early 1996 for 
additional evidence regarding the Persian Gulf illness 
claims, the veteran stated that all the evidence was in the 
service records and VA medical records.  He complained of 
weight and hair loss, joint pain and weakness, hand numbness 
and depression with post-traumatic stress disorder symptoms.  
The RO in March 1996 granted service connection for 
undiagnosed illness manifested by joint pain and denied other 
claims for service connection which the veteran appealed.

VA examined the veteran in 1997 for the claimed headaches, 
sleep disorder, respiratory disorder, skin disorder, hair 
loss, memory loss, blurred vision and light- headedness.  The 
eye examiner reported 20/20 near and distant visual acuity.  
The diagnosis was early presbyopia.  The psychiatric examiner 
reported adjustment disorder with depressed mood and 
polysubstance abuse, alcohol and marijuana.  The examiner 
opined that the veteran's memory changes particularly short 
term memory an some concentration variability was perhaps 
likely due to chronic use of marijuana and alcohol which are 
known to cause some difficulties with concentration, 
attention and short term memory. 

On the general medical examination, the veteran reported a 
three-year history of off and on nonradiating, usually 
frontal, headaches, with photosensitivity and blurred vision 
at times.  He reported that he was sleeping all right now and 
the claimed sleep disorder was getting better.  As for a 
respiratory disorder he said that he did not know if it 
really bothered him any more.  He also described skin, hair 
loss and memory loss problems as well as describing the 
claimed lightheadedness and blurred vision.  

The examiner reported a male balding pattern beginning at the 
front and extending posteriorly.  The eyes reacted to light 
and accommodation and showed intact intraocular movements.  
Fundoscopic examination found well-marginated discs with 
vessels in all four quadrants.  The nose showed pink mucosa 
without discharge.  The lungs were clear to auscultation and 
percussion and without rales or wheezes.  His oxygen 
saturation by pulse oximetry was 95%.  The skin showed a red 
petechial-like rash over the anterior thighs and across the 
top of the shoulders without crusting or drainage.  The 
tentative diagnoses included cephalalgia, resolving 
respiratory and sleep disorders, skin rash of unknown 
etiology, hair loss, memory loss, lightheadedness and 
intermittent blurred vision.  Regarding lightheadedness, the 
examiner reported blood pressure obtained in three positions.  
As for a respiratory disorder, the examiner noted recent 
studies showing a radiologically negative chest and pulmonary 
function tests that appeared to be within normal limits. 

The examiner reported the following pertinent diagnoses in an 
addendum to the examination report: Skin rash of unknown 
etiology, normal male pattern balding, respiratory disorder 
resolving, cephalalgia with CT scan showing normal 
examination and negative non-contrast CT of the head.  
Lightheadedness with postural blood pressures within normal 
limits, intermittent blurred vision within normal CT scan of 
the head.  The examiner referred to mental hygiene the 
claimed sleep disorder and memory loss. 

Concerning a skin disorder, the Board observes that the 
service medical records do not show complaints of skin 
disease.  There is, however, a recent diagnostic impression 
of a nonspecific skin condition that when viewed liberally is 
found as acceptable medical evidence, that is, "signs" of a 
disorder that cannot be attributed to any known clinical 
diagnosis.  

The Board must observe that on the 1997 VA examination there 
was evidence of a skin disorder on the veteran's thighs and 
shoulders.  The veteran's description of his skin disorder is 
viewed as "nonmedical indicators" that have been verified 
medically.  On an earlier examination in 1995, the veteran 
was found to have a singular lesion of the left arm that the 
examiner did not identify with a diagnosis at the time.  

In view of this evidence, in particular, the conclusions of 
the recent examination, the Board is left with the belief 
that service connection should be granted.  The veteran 
appears to meet the regulatory criteria for chronicity for an 
undiagnosed illness of the skin and there is skin rash not 
attributed to a known clinical diagnosis.  

As to the requirement that the disorder be manifested to a 
compensable degree, the Board believes that the area involved 
on the lower extremities and the shoulders sufficient to 
satisfy the criteria by analogy to eczema.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent rating may be assigned.  With 
slight, if any, exfoliation, exudation or itching, if on an 
exposed surface or small area, a 0 percent rating is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board considers the currently observed involvement of the 
thighs and shoulders an extensive area that need not be 
exposed.  See also VAOPGCPREC 8-98 (O.G.C. Prec. 8-98).

Regarding an eye disorder including blurred vision, the Board 
must observe that the service medical records do not confirm 
defective visual acuity.  The comprehensive VA eye 
examination found early presbyopia, which is hyperopia, a 
refractive error, and impairment of vision due to advancing 
years or old age. .  Dorland's Illustrated Medical 
Dictionary, 797, 1349 (28th ed. 1994).  There is no other eye 
disorder or pathology reported.  Therefore, the veteran has 
defective vision that is attributed to a known clinical 
diagnosis of presbyopia that in his case cannot reasonably be 
regarded as other than a refractive error.  Intermittent 
blurred vision was noted without further elaboration 
indicating a diagnosis of known or unknown disability to 
account for it.  Therefore, as there is no other eye 
pathology reported, service connection for an eye disorder to 
include blurred vision, as an undiagnosed illness is not 
possible on the current record.  

Regarding headaches the record as it now stands does include 
competent evidence of cephalalgia.  The service medical 
records do mention headaches before the veteran's Persian 
Gulf service and headaches were reported several years after 
service.  In any event, the Board finds that an essential 
element of a well grounded claim, a current diagnosis of 
headaches is shown, but no nexus is offered to service on a 
basis unrelated to undiagnosed illness and claim is denied as 
not well grounded.  

As for the question of well groundedness under criteria for 
disability related to an undiagnosed illness, a nonspecific 
headache has not been reported.  Thus, there is currently a 
clinical diagnosis of a headache disorder to which the 
headaches are attributable.  Therefore consideration may not 
be given to service connection for headaches on the basis of 
an undiagnosed illness, as an essential element to well 
ground the claim on that basis is not met.  The Board 
observes that another element is also missing in that 
prostrating attacks of headaches, the characteristic of a 
minimum compensable rating of 10 percent, are not shown. 

Regarding hair loss, the veteran is found to have male patter 
baldness, which is a known clinical diagnosis.  The disorder 
is not shown to have been present in service.  Since the hair 
loss is linked to a known clinical diagnosis consideration is 
not warranted on the basis of an undiagnosed illness.  The 
claim as it now stands is not well grounded.  The same 
reasoning applies to claimed depression, memory loss and 
insomnia which formal examination found were manifestations 
of an adjustment disorder.  Therefore there is no independent 
basis for these claimed symptoms.  The adjustment disorder is 
a known clinical diagnosis so consideration as an undiagnosed 
illness is not possible.  The Board observes that no 
examination has included an opinion of a nexus to service for 
adjustment disorder.  

The respiratory complaints have been noted and described as a 
resolving disorder without any diagnosis of a chronic 
respiratory disorder linked to service or an undiagnosed 
illness.  What appear to be shown are acute or transitory 
complaints without pulmonary function or x-ray evidence to 
substantiate a disabling condition.  The Board observes that 
no sinus disorder was shown on any examination.  Therefore 
the claim based on undiagnosed illness is not well grounded.  
The same rationale would apply to the claimed 
lightheadedness.  

The Board considered and denied the veteran's claim for 
service connection for disabilities due to an undiagnosed 
illness other than a skin disorder on different grounds from 
that of the RO. The appellant has not been prejudiced by the 
decision as the adjudication by the RO has accorded the 
appellant greater consideration than his claims in fact 
warranted under the circumstances.  The RO considered and 
denied the claim for service connection of depression as not 
well grounded on a basis other than due to an undiagnosed 
illness although on either basis the claim is not well 
grounded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claims for service connection.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Initial rating for an undiagnosed illness manifested by joint 
pain

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  



Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased initial disability rating is well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the medical records and other evidence of record 
pertaining to the history of the veteran's multiple joint 
pain.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's joint disorder is rated in 
accordance with the provisions found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 that provides for ratings based upon 
joint group involvement or limitation of motion.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  The Board observes that the 
RO has assigned a 10 percent evaluation based upon the 
relevant criteria for pain on motion.  The comprehensive 
examination in 1997 showed an appreciably symptomatic 
disorder but no limitation of motion.

The relevant evidence shows VA outpatient evaluation of 
multiple joint complaints beginning in 1993 with the 
complaints referred to the hands, knees, neck, shoulders, 
elbows and hips primarily with varied intensity.  On the VA 
examination in 1995 he mentioned joint pain in the knees, 
hips and fingers without swelling.  The diagnosis was 
peripheral arthritis that was an inflammatory arthritis for 
which the exact mechanism was unknown.  On reexamination in 
1997 he complained of a worsening condition with more pain 
and swelling and the involved joints being the wrists, the 
elbows, the knees and the ankles.  The pain varied in 
intensity.  The examiner reported a normal range of motion of 
the major joints of the upper and lower extremities without 
joint line tenderness or crepitus.  Muscle strength was 5/5 
throughout and the veteran appeared neurologically intact.  
The examiner reported the x-ray findings of the various 
joints.  The diagnosis was arthralgia, multiple joint 
involvement.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The nature of the symptoms, overall, appear to 
reflect more nearly what is contemplated in the corresponding 
20 percent evaluation under Code 5003.  The Board observes 
that limitation of motion is not per se an essential rating 
factor, and specific ranges of motion reported by examiner 
recently have not been reported herein as the examiner stated 
the ranges of motion were normal for the major joints.  The 
principal factors are joint pain, tenderness, and their 
temporal presentation.  The diagnosis of peripheral arthritis 
allows for rating under 5003 without the prohibition for a 
rating based on joint involvement that would apply for other 
disorders rated under Diagnostic Codes 5013-5024. 

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 20 
percent evaluation.  The schedular criteria are definitely 
adequate for rating the disability in view of the 
manifestations and applicable criteria.  That is, 
extraschedular consideration for an evaluation in excess of 
20 percent is not warranted.  38 C.F.R. § 3.321(b)(1) (1999).  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not clearly preponderate against the claim 
for an increased initial rating and in essence establishes 
entitlement to the highest scheduler evaluation under 
Diagnostic Code 5003 without limitation of motion.  It 
supports a conclusion that the veteran's disorder with all 
extremities affected by pain and weakness is nearly 
continuously present but not reported to be refractory to 
treatment.  Essentially the disorder is accompanied by 
symptoms characteristic of the level of disability manifested 
by appreciable objective evidence of joint involvement 
without residual limitation of motion objectively shown at 
this time.  Since the 20 percent evaluation is the highest 
rating available for multiple joint involvement without 
limitation of motion under Diagnostic Code 5003, 
consideration of a higher evaluation for pain under 38 C.F.R. 
§ 4.40, 4.45 is not warranted.  

The level of disability does not appear to have been 
accounted for in the 10 percent evaluation, particularly in 
view of the objective symptoms shown most recently in light 
of the history reported to the examiner.  The need for 
medication is noted but it is not reported that the use of 
medication does not alleviate the pain symptoms.  There is no 
need for staged ratings as the Board finds the disability 
overall warrants a 20 percent rating for the entire period.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for headaches, sleep 
disorder, respiratory disorder including sinusitis, hair 
loss, memory loss, blurred vision, lightheadedness and 
depression as due to an undiagnosed illness, the appeal is 
denied.

Service connection for a skin rash due to an undiagnosed 
illness is granted.

An increased initial rating of 20 percent for joint pain due 
to an undiagnosed illness is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board also observes that the veteran's claim of "chronic 
fatigue" reasonably raises an intertwined issue of service 
connection for chronic fatigue syndrome as described under 
38 C.F.R. § 4.88a.  A claimant is not required to precisely 
articulate all bases for entitlement.  Here, however, the 
variety of symptoms complained of and the veteran's 
correspondence offer support for this development.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991), Akles v. Derwinski, 1 Vet. 
App. 118 (1991).  If fatigue were attributed to a known 
clinical diagnosis, the provisions of § 3.317 would by its 
terms be inapplicable.  

The Board is of the opinion that any additional records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication of the 
intertwined issue.  The veteran's due process rights also 
require that all pertinent laws and regulations be applied, 
and that he be given an adequate statement of reasons and 
bases for a decision refusing to fully grant the benefit he 
is seeking.  38 C.F.R. § 3.103 (1997); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Therefore, to ensure that he is afforded due process, 
38 C.F.R. § 3.103(a), the Board is deferring adjudication of 
the issue of entitlement to compensation for fatigue due to 
an undiagnosed illness in a Persian Gulf War veteran pending 
a remand of the case to the RO for further development as 
follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for chronic fatigue.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issue of service 
connection for chronic fatigue syndrome 
to include a determination of whether the 
claim is well grounded.  The RO should 
also readjudicate the issue of 
entitlement to service connection for 
fatigue due to an undiagnosed illness in 
a Persian Gulf War veteran with 
consideration of all applicable laws, 
regulations and VAOPGCPREC 4-99.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 



